             Case 3:16-cr-00440-WHA Document 136 Filed 01/22/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,       )                  No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 )                  UNITED STATES’ MOTION IN LIMINE NO.
15                                   )                  TWO TO EXCLUDE EXPERT TESTIMONY OF
       v.                            )                  TAMI LOEHRS.
16                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )                  Trial: March 9, 2020
17                                   )                  Pretrial Conference: February 19, 2020
          Defendant.                 )                  Time: 1:30 p.m.
18                                   )                  Courtroom No. 12
                                     )
19                                   )
20                                            I. INTRODUCTION
21          Defendant Yevgeniy Nikulin is charged in an Indictment with three counts of computer
22 intrusion, in violation of 18 U.S.C. § 1030(a)(2)(C); two counts of intentional transmission of

23 information, code, or command causing damage to a protected computer, in violation of 18 U.S.C. §

24 1030(a)(5)(A); two counts of aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1); one

25 count of trafficking in unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(2); and one

26 count of conspiracy, in violation of 18 U.S.C. § 371. Defendant has provided a summary notice that he

27 may introduce expert testimony by a computer forensic examiner. Because the notice provided does not

28

     U.S. MTN. IN LIMINE RE EXPERT TESTIMONY
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 136 Filed 01/22/20 Page 2 of 3




 1 contain any information on the expert’s opinions or bases for those opinions, the Court should exclude

 2 the proposed testimony.

 3                                             II. BACKGROUND

 4          On January 15, 2020, defendant filed a Notice of Expert Testimony of Digital Forensics Expert

 5 Tami Loehrs. ECF No. 133. The notice includes general information about Ms. Loehrs background as a

 6 forensics examiner. It does not include any information on her anticipated testimony, opinions, bases for

 7 those opinions, the materials she examined, or any other substantive topic relevant to this case. The

 8 notice further states that “the defense is not yet in receipt of Ms. Loehrs opinion” but will provide it

 9 when it has received the opinion and determines it is helpful to the defense.
10                                              III. ARGUMENT

11          Pursuant to Federal Rule of Evidence 702, an expert may testify “[i]f scientific, technical, or

12 other specialized knowledge will assist the trier of fact to understand the evidence or determine a fact in

13 issue.” District courts perform a gatekeeping role to prevent unreliable expert testimony. See Daubert v.

14 Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). The decision as to whether to admit or exclude an

15 expert is an individualized inquiry and district courts “must strike the appropriate balance between

16 admitting reliable, helpful expert testimony and excluding misleading or confusing testimony…”

17 United States v. Cordoba, 104 F.3d 225, 228 (9th Cir. 1997) quoting United States v. Rincon, 28 F.3d

18 921, 926 (9th Cir. 1994). Expert testimony, like all evidence, must also be relevant as defined in Federal

19 Rules of Evidence 401 and 402. The disclosure provided by defendant does not enable the Court or the

20 United States to evaluate the admissibility of Ms. Loehrs expert testimony pursuant to Rule 702.

21 Without information regarding her anticipated opinions, there is no way to determine whether the

22 testimony would be relevant, reliable, or helpful. For that reason, the Court should exclude the

23 testimony.

24          Moreover, Federal Rule of Criminal Procedure 16(b)(1)(C) requires a defendant, at the

25 government’s request, to give a summary of any proposed testimony under Fed. R. Evid. 702. The

26 government has made such a request, and has complied with Fed. R. Crim. P. 16(a)(1)(G) with its own

27 expert notices. Moreover, the Court, with the parties’ agreement, has ordered both parties to disclose

28 expert testimony prior to trial. ECF Nos. 118, 121. The defendant’s notice does not provide the United

     U.S. MTN. IN LIMINE RE EXPERT TESTIMONY
     CR 16-00440 WHA                     2
             Case 3:16-cr-00440-WHA Document 136 Filed 01/22/20 Page 3 of 3




 1 States the witness’s opinions, or the bases and reasons for those opinions, as required by Rule

 2 16(b)(1)(C). Absent a summary of the expert testimony by which the United States can evaluate its

 3 relevance, helpfulness, and reliability, the Court should exclude Ms. Loehrs’ testimony. Should the

 4 defense provide such a summary, the United States may move to exclude the proposed testimony on

 5 more specific grounds.

 6                                            IV. CONCLUSION

 7          The United States therefore moves in limine for an order excluding expert testimony by Tami

 8 Loehrs.

 9 DATED: January 22, 2020                              Respectfully submitted,

10                                                      DAVID L. ANDERSON
                                                        United States Attorney
11

12                                                      /s/
                                                        MICHELLE J. KANE
13                                                      KATHERINE L. WAWRZYNIAK
                                                        Assistant United States Attorneys
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     U.S. MTN. IN LIMINE RE EXPERT TESTIMONY
     CR 16-00440 WHA                     3
